JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 31, 2012 dismissing appellant’s complaint be affirmed. Because it lacked jurisdiction to review either the decision of the Maryland Workers’ Compensation Commission or the decisions of other federal courts challenged by appellant, the district court correctly dismissed the case. See Md.Code, Lab. & Empl. § 9-737 (providing for judicial review of decisions of the Maryland Workers’ Compensation Commission in the Maryland court system); 28 U.S.C. §§ 1254, 1291 (providing for review of federal court decisions in the courts of appeals and Supreme Court).
*113Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.